Citation Nr: 0923482	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  04-33 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.

2. Entitlement to service connection for a bilateral eye 
condition, claimed as secondary to diabetes mellitus and 
herbicide exposure.

3. Entitlement to service connection for bilateral 
retinopathy, claimed as secondary to diabetes mellitus and 
herbicide exposure.

4. Entitlement to service connection for a bilateral foot 
condition, claimed as secondary to diabetes mellitus and 
herbicide exposure.

5. Entitlement to service connection for hyperlipidemia, to 
include high cholesterol, claimed as secondary to diabetes 
mellitus and herbicide exposure.

6. Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus and herbicide 
exposure.

7. Entitlement to service connection for bruising, claimed as 
secondary to diabetes mellitus and herbicide exposure.

8. Entitlement to service connection for infections, claimed 
as secondary to diabetes mellitus and herbicide exposure.

9. Entitlement to service connection for a skin condition, 
claimed as secondary to diabetes mellitus and herbicide 
exposure.

10. Entitlement to service connection for nerve damage, 
claimed as secondary to diabetes mellitus and herbicide 
exposure.

11. Entitlement to service connection for bilateral 
neuropathy, claimed as secondary to diabetes mellitus and 
herbicide exposure.

12. Entitlement to service connection for tooth and gum 
disease, claimed as secondary to diabetes mellitus and 
herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The Veteran had a hearing before the Board in 
November 2005 and the transcript is of record.  The Veteran's 
claims were remanded by the Board for further development in 
August 2006.

The Board further notes that the Veteran submitted an 
application to reopen his claim for entitlement for 
posttraumatic stress disorder based on new and material 
evidence.  This matter is referred to the RO for proper 
development.


FINDINGS OF FACT

1. The evidence of record does not show that the Veteran 
served within Vietnam as defined by VA for the purposes of 
determining presumptive exposure to Agent Orange.

2. There is no persuasive evidence of actual exposure to 
herbicides during service.

3. Diabetes mellitus, claimed as secondary to Agent Orange 
exposure, was not manifest during service, was not manifest 
within one year of separation, and any current diagnosis of 
diabetes mellitus is not attributable to service, to include 
exposure to Agent Orange.

4. Hypertension, claimed as secondary to diabetes mellitus 
and herbicide exposure, was not manifest during service, was 
not manifest within one year of separation, and any current 
diagnosis of hypertension is not attributable to service or 
secondary to a service-connected condition and/or herbicide 
exposure.

5. A bilateral eye condition, to include bilateral 
retinopathy, a bilateral foot condition, hyperlipidemia, 
bruising, infections, a skin condition, nerve damage, 
bilateral neuropathy, and tooth and gum disease, are neither 
attributable to service nor secondary to a service-connected 
condition and/or herbicide exposure.


CONCLUSIONS OF LAW

1. Diabetes mellitus was neither incurred in nor aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein; diabetes mellitus is not the result of 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  Hypertension was neither incurred in nor aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein; hypertension is not secondary to a 
service connected disability or the result of exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).  

3. A bilateral eye condition, to include bilateral 
retinopathy, a bilateral foot condition, hyperlipidemia, 
bruising, infections, a skin condition, nerve damage, 
bilateral neuropathy, and tooth and gum disease were neither 
incurred in active service nor secondary to a service-
connected condition and/or herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Agent Orange Presumption

The Veteran's claim alleges that he developed diabetes 
mellitus as a result of being exposed to Agent Orange while 
serving on the USS Davis off the shores of Vietnam, and that 
his additional conditions are manifestations from his 
diabetes.  At his hearing, the Veteran testified that during 
his tour with the USS Davis, although he never set foot on 
Vietnam soil, he would regularly swim in waters off Vietnam, 
such as DaNang Harbor, in order to combat the extreme heat at 
that time, thus exposing him to the in-land herbicides.  See 
hearing transcript, p. 6.

As a preliminary matter, the Board notes that a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 
(2008).  In this case, the RO denied the Veteran's claims, in 
part, finding the presumption inapplicable because the 
Veteran never actually set foot on Vietnam soil during his 
active service.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 
C.F.R. § 3.309 (2008).

While chloracne is a presumptive disorder associated with 
herbicide exposure, the Veteran's record does not contain a 
current diagnosis for chloracne.  Instead, the Veteran has 
claimed that a skin disorder, manifested by itching and 
redness, is associated with herbicide exposure.  In a similar 
fashion, although the Veteran has claimed entitlement to 
service connection for neuropathy and nerve damage, to 
include as secondary to herbicide exposure, his record does 
not contain a diagnosis of acute or subacute peripheral 
neuropathy.  Instead, a November 25, 2005, VA treatment 
report noted a diagnosis of paresthesia of the leg.  Further, 
while the diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (2008).  As his record is silent for a 
current diagnosis for chloracne, acute peripheral neuropathy, 
or subacute peripheral neuropathy, the Agent Orange 
presumption does not apply to these claims.  

The Veteran's other claimed disorders, to include eye 
complications, diabetic retinopathy, infections, foot 
problems, tooth and gum disease, high blood pressure, high 
cholesterol, and bruising, are not disorders for which a 
presumptive relationship to herbicide exposure exists.  VA 
regulations are clear on what type of disorders are entitled 
to such presumption.  

Regarding the Veteran's claim for entitlement to service 
connection for diabetes, secondary to herbicide exposure, the 
Board notes that diabetes is a disorder for which the Agent 
Orange presumption is applicable.  However, the record does 
not establish that the Veteran served in Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  While the Veteran's ship, the U.S.S. Davis, a Navy 
Destroyer, has been confirmed to have been in the official 
waters of Vietnam, the Veteran testified that he never 
stepped foot on the shore in Vietnam.  Instead, he stated 
that he swam in the waters off shore so as to combat the 
heat.  See hearing transcript, p. 4.

In this case, VA has made several attempts to ascertain 
whether the Veteran may, in fact, have stepped foot on 
Vietnam soil during his period of service.  Following the 
August 2006 Board remand, VA requested the deck logs of the 
U.S.S. Davis from March 6, 1966-April 9, 1966; May 3, 1966-
June 9, 1966; and June 21, 1966-July 2, 1966.  However, the 
Naval Historical Center replied that deck logs more than 30 
years old were unavailable.  After a similar request to the 
National Archives and Records Administration, it was noted 
that such logs do not provide information as to which 
individuals may have departed the ship or set foot in 
Vietnam, nor would they provide information regarding 
personnel or cargo (such as Agent Orange or other 
herbicides).  As such, there is no record that the Veteran 
was within the land borders of Vietnam during his period of 
active service.

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the Court held 
that, for purposes of applying the presumption of herbicide 
exposure under 38 C.F.R. § 3.307(a)(6)(iii) , "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the Veteran's 
receipt of a Vietnam Service Medal, without any additional 
proof required that a Veteran who served in the waters 
offshore of the Republic of Vietnam actually set foot on 
land.  VA appealed that decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  In 
September 2006, the Secretary imposed a stay at the Board on 
the adjudication of claims affected by Haas.  The stay 
affected claims based on herbicide exposure in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  In 
May 2008, the Federal Circuit upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  In January 2009, the United States Supreme 
Court denied a petition for a writ of certiorari.  See Haas 
v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
Later that month, the stay of adjudication of claims for 
compensation based on exposure to herbicides affected by Haas 
was lifted.  See Chairman's Memorandum No. 01-09-03 (Jan. 22, 
2009).  

Thus, the Veteran is not entitled to the presumptions cited 
above or service connection on the basis of presumptive 
exposure to herbicides, as he has testified that he was not 
present within the land borders of Vietnam during the course 
of his military duty.  Accordingly, presumptive service 
connection for diabetes due to herbicide exposure is not 
warranted in this case.

II.  Direct Service Connection

Although the Veteran has not established an Agent Orange 
presumption as per 38 C.F.R. § 3.309(e), the Federal Circuit 
has determined that an appellant is not precluded from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and diabetes mellitus or hypertension becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  However, the record 
establishes that the first post-service evidence of diabetes 
occurred in 1998 (see hearing transcript, p. 5), more than 
three decades after separation.  Therefore, the presumption 
does not apply here.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d) (2008). The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Initially, it must be noted that there is no competent 
evidence that some of the claimed conditions actually exist.  
The medical evidence of record does not reveal  diagnoses of 
retinopathy, a bilateral foot condition, bruising, 
infections, or any skin condition.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis for any claimed disorder, 
to include diabetes, a bilateral eye condition (to include 
retinopathy), a bilateral foot condition, hyperlipidemia 
manifested by high cholesterol, hypertension, bruising, 
infections, a skin condition, paresthesia or other nerve 
damage, bilateral neuropathy, or periodontitis (claimed as 
tooth and gum disease).  Following a separation examination 
on October 19, 1967, the examiner noted that the Veteran's 
mouth and throat, eyes, heart, upper and lower extremities, 
feet, skin, and neurologic system were "Normal."  Although 
six missing teeth were noted on separation, six missing teeth 
were also noted on the Veteran's September 28, 1965, 
enlistment examination.  Aside from two scars, no other 
defects were noted.  

The Veteran has never alleged that he experienced symptoms of 
any of these conditions during service nor stated that he was 
diagnosed with these conditions during service.  He has also 
never alleged continuity of symptoms regarding any claimed 
condition from his service discharge until a condition was 
diagnosed.  Without any relevant notations in the service 
treatment records or any competent lay evidence, the claims 
for direct service connection must fail based on in-service 
incurrence.  

Rather, the basis of the Veteran's claim is not that these 
conditions were incurred in service, but that the in-service 
"event" was exposure to Agent Orange.  He claims exposure 
to Agent Orange through swimming in unfiltered water off the 
Vietnam coast while serving onboard the U.S.S. Davis.  Since 
he is not entitled to a presumption of exposure, the Veteran 
would have to show actual evidence of exposure to Agent 
Orange.  Statements submitted by the Veteran qualify as 
competent lay evidence. Competent lay evidence is any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2).  

Therefore, the Veteran is certainly competent to state that 
he swam in the waters around Vietnam.  However, in this case, 
there is no persuasive evidence of actual exposure to Agent 
Orange.  The veteran just assumes that he had been exposed to 
Agent Orange in the water in which he swam.  He is not 
competent to state that actual exposure occurred, and actual 
exposure is not otherwise shown by the evidence of record.  
His statements are merely anecdotal in nature.  Therefore, 
other than the Veteran's unsubstantiated statements, there is 
no evidence of actual exposure to Agent Orange during 
service.

Without persuasive evidence of actual exposure to Agent 
Orange, all these claims must fail.  While various diagnoses 
have been rendered for some of the claimed conditions, and 
providers have linked the Veteran's diabetes, and other 
claimed disorders, to Agent Orange exposure based upon the 
Veteran's own history, it has not been shown that the Veteran 
was actually exposed to herbicide agents during his period of 
active duty.  

As for the dental claim, diabetic periodontitis has been 
diagnosed.  To the extent such a diagnosis links the 
periodontal disease to diabetes mellitus, for which service 
connection is being denied, that claim must fail.  

Absent a demonstration of dental trauma during service, 
service connection for periodontal disease or loss of teeth 
due to periodontal disease may be considered solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  See Woodson v. Brown, 8 Vet. 
App. 352, 354 (1995).  There is, however, no allegation of 
dental trauma in this case.  The Veteran has not indicated 
that he lost his teeth as the result of combat wounds or 
other service trauma, and thus 38 C.F.R. § 17.161(c), 
regarding dental trauma, is not applicable to his claim.  It 
is also noted that the Veteran was not a prisoner of war such 
that 38 C.F.R. § 17.161(d)(e) is not applicable to his claim.  
Nor is it shown that the Veteran has indicated that his 
dental disorder is aggravating a service connected 
disability, consequently 38 C.F.R. § 17.161(g) is not 
applicable to his claim.  In addition, the Veteran's service-
connected disabilities are not rated as 100 percent disabling 
by schedular evaluation, he is not rated as 100 percent 
disabled due to individual unemployability, nor is he a 
Chapter 31 vocational rehabilitation trainee, and 
consequently 38 C.F.R. § 17.161(h)(i) is not applicable to 
his claim.

In sum, the competent evidence does not establish these 
disorders had their onset in service or within the applicable 
presumptive period, or are etiologically related to service.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  Thus, the 
preponderance is against the Veteran's claims, and his claims 
for service connection must be denied.



III.  Secondary Service Connection

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448. Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Regardless, to the extent that the Veteran's claims are based 
on the theory that the conditions are secondary to his 
diabetes mellitus, the claims fail as a matter of law.  He is 
not service-connected for diabetes mellitus.



IV.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and, (3) that the claimant is expected to 
provide.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Prior to the initial 
adjudication of his claims for service connection, the RO 
informed the Veteran of the information necessary to 
substantiate his claims for service connection in March 2003.  
At that time, he was informed of the evidence VA would seek 
on his behalf and the evidence he was expected to provide.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2008); Quartuccio, at 187.  While this letter 
did not inform him of the information necessary to establish 
an effective date or disability rating, an additional notice 
letter, issued in September 2006, informed the Veteran of the 
manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson.  

Further, the Veteran's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  Although evidence suggests that private 
treatment records exist regarding a bilateral eye disorder, 
to include notations in VA treatment reports, a statement 
from the Veteran's private provider, and the Veteran's own 
testimony, the Veteran did not return the medical release 
forms which were mailed by VA in September 2006.  As such, it 
is not possible for VA to obtain any outstanding private 
records which may exist.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, the 
Board has also considered whether a VA medical examination or 
opinion should be obtained prior to the adjudication of the 
Veteran's claims for service connection.  See 38 U.S.C.A. § 
5103A (2002); 38 C.F.R. § 3.159 (2008).  In this case, the 
Board finds that a VA examination is not necessary to 
determine whether any claimed disorders are related to his 
period of honorable service, as the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

However, as explained above, there is no evidence of in-
service symptoms or diagnosis for any claimed disorder, nor 
any evidence of aggravation of a preexisting disorder, and 
none is evident from the service treatment records.  As 
explained in detail above, there is no presumption of Agent 
Orange exposure in this case, nor is there persuasive 
evidence of actual exposure.  The Veteran has not provided 
any lay evidence of in-service symptoms of any claimed 
condition, nor has he alleged any continuity of symptoms 
since service.  In light of these findings, the second prong 
of McLendon has not been met.  Moreover, the Court has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account is of no probative value.  See 
e.g. Reonal v. Brown, Moreau v. Brown, Swann v. Brown.  A 
medical nexus opinion, under the circumstances presented in 
this case, is not warranted, as there is no evidence of in-
service incurrence of a relevant disease or injury.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for a bilateral eye 
condition, claimed as secondary to diabetes mellitus and 
herbicide exposure, is denied.

Entitlement to service connection for bilateral retinopathy, 
claimed as secondary to diabetes mellitus and herbicide 
exposure, is denied.

Entitlement to service connection for a bilateral foot 
condition, claimed as secondary to diabetes mellitus and 
herbicide exposure, is denied.

Entitlement to service connection for hyperlipidemia, to 
include high cholesterol, claimed as secondary to diabetes 
mellitus and herbicide exposure, is denied.


	(CONTINUED ON NEXT PAGE)
ORDER (Continued)

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus and herbicide exposure, is 
denied.

Entitlement to service connection for bruising, claimed as 
secondary to diabetes mellitus and herbicide exposure, is 
denied.

Entitlement to service connection for infections, claimed as 
secondary to diabetes mellitus and herbicide exposure, is 
denied.

Entitlement to service connection for a skin condition, 
claimed as secondary to diabetes mellitus and herbicide 
exposure, is denied.

Entitlement to service connection for nerve damage, claimed 
as secondary to diabetes mellitus and herbicide exposure, is 
denied.

Entitlement to service connection for bilateral neuropathy, 
claimed as secondary to diabetes mellitus and herbicide 
exposure, is denied.

Entitlement to service connection for tooth and gum disease, 
claimed as secondary to diabetes mellitus and herbicide 
exposure, is denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


